Citation Nr: 0505545	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  01-03 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
November 1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York, (RO), which held that new and material 
evidence had not been received to reopen the claim.  The RO 
subsequently reopened the claim and denied it on the merits.  
A July 2003 Board decision reopened the veteran's claim, and 
remanded it for additional evidentiary development.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  The case is now before the Board for final 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence of record shows that the 
veteran's service medical records are negative for 
complaints, symptoms, objective findings or diagnoses related 
to a back disability; the post-service medical evidence does 
not relate any post-service back complaints or findings to 
the veteran's service; arthritis of the lumbosacral spine was 
first diagnosed decades post-service, and a VA physician 
concluded that the veteran's current back condition, 
diagnosed as degenerative joint disease of L4, L5 and S1, is 
not related to her service or any incidents of service, to 
include prolonged sitting while driving a jeep.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may arthritis of the lumbosacral spine be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The appellant filed her claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required with regard to the claim.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in a May 2003 supplemental statement of the case 
(SSOC) and an August 2004 SSOC (the first decision to address 
the merits of the veteran's service connection claim after 
the Board reopened the claim) adequately informed her of the 
information and evidence needed to substantiate all aspects 
of her claim.  

VCAA notice letters dated in November 2002 and March 2004, 
and the August 2004 SSOC informed her of the VCAA's 
implementing regulations, including that VA would assist her 
in obtaining government or private medical or employment 
records, provided that she sufficiently identified the 
records sought and submitted releases as necessary.  The 
Board finds that these documents show that the appellant was 
notified of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between herself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, the RO provided 
the veteran VCAA notice prior to the August 2004 SSOC that 
first addressed the merits of her service connection claim 
after the Board reopened the claim.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  In 
the March 2004 VCAA notice letter, the RO requested that 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If the 
information is in your possession, please send it to us."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C.A. § 
5103A.  In this case, VA has obtained or attempted to obtain 
all available service records and all indicated post-service 
medical records, including those VA treatment records 
specified by the July 2003 remand.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was afforded a VA examination in April 2003 with 
regard to her current claim.  The Board finds that the 
relevant medical evidence of record, to include the veteran's 
service medical records, post-service medical records and the 
April 2003 VA examination report, which includes an opinion 
addressing the contended causal relationship between a back 
disability and service, contains sufficient detail to make a 
decision on her claim.  Thus, there is no duty to provide 
additional examination or medical opinion with regard to the 
issue on appeal.  38 U.S.C. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

The Board further notes that during the pendency of her claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  She has failed to identify any sources of 
additional outstanding evidence or indicate that she was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to her claims.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and her 
procedural rights have not been abridged.  Bernard, supra.



Factual Background

The veteran has made contentions in correspondence and during 
an April 2002 before a VA Hearing Officer at the RO.  The 
veteran continues to maintain that she incurred her back 
condition driving a jeep while on active duty.  She has 
submitted a Letter of Commendation stating that in September 
1944 she became the first WAC to drive a jeep from Valognes 
to Paris, and did so by driving continuously for 20 hours 
with only short rest stops.  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records, which include the 
report of her November 1944 separation examination, are 
negative for complaints, symptoms, objective findings or 
diagnoses related to a back disorder.  

A January 1947 post-service statement from W.E.F.W., M.D., 
states that he had examined the veteran in November 1947 
(sic) and she had coccydynia.  In a February 1947 statement, 
the veteran stated that she had seen Dr. W. in November and 
December 1946 for back complaints.

Outpatient VA treatment records have been obtained.  They 
demonstrate treatment for a variety of complaints and 
conditions, including inflammatory arthropathy of the 
shoulders, hip and left wrist in 1987, and back pain from 
1989 to 2002.  

The report of an April 2003 VA examination provides that the 
examiner reviewed the veteran's claims file.  The examiner 
set forth a review of the pertinent medical history, as well 
as the veteran's contentions that she injured her spine 
during long hours of driving a jeep while on active duty.  
The examiner also set forth the results of current physical 
examination; noted that a January 2002 X-ray had found 
osteoarthritis of the left hip and degenerative joint disease 
mainly at L4 - L5 and L5 - S1, with probable adjacent facet 
arthropathy; and noted that an August 2002 X-ray found 
degenerative changes in both hips.  

The final diagnosis was that the veteran obviously had 
degenerative joint disease of L4, L4 (sic) and S1 with 
degenerative changes in both hips.  The examiner observed 
that he had been asked to address whether or not the 
veteran's current back problem was related to long hours of 
driving during her military service.  The examiner answered 
that the veteran's back problem was due to her osteoarthritis 
and the back problem was not related to the hours of driving.  
The final diagnosis was degenerative joint disease L4, L5, 
and S1, and osteoarthritis of the left and right hip.  The 
examiner also observed that that there was no indication of 
pain of the spine  when the veteran was discharged from 
service.  It was noted that she first complained of pain one 
and on-half years after her separation.  The examiner stated 
that it was his opinion that, essentially, there was no 
relationship between the veteran's current back pain and her 
service.

Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic diseases, 
including arthritis, may be presumed to have incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a back disability.  

The veteran's service medical records, to include a report of 
a separation examination, are negative for any findings 
indicative of a back disorder.  The 1948 private medical note 
referring to coccydynia does not relate it to the veteran's 
service and such is not part of the veteran's current back 
diagnosis.  The absence of any subsequent treatment records 
or diagnosis relating to the back for decades thereafter is 
also significant evidence against the claim.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
(in this case, more than two years after discharge from 
service) and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, an opinion from a VA physician who examined the 
veteran in April 2003 constitutes strong probative evidence 
against the contended causal relationship.  Following a 
review of the relevant medical evidence in the claims file, a 
history obtained from the veteran, a clinical evaluation, and 
an X-ray examination of the lumbosacral spine, the physician 
unequivocally opined that there was no relationship between 
the veteran's currently diagnosed back disability, 
degenerative joint disease L4, L5, and S1, and any incident 
of service, to include prolonged sitting while driving a 
jeep.  The physician cited to medical findings in the claims 
file and provided a rationale for the opinion, to include 
pointing out that the veteran's service medical records, to 
include a report of a separation examination, failed to show 
a back disability or even back symptoms.  There is no 
competent nexus opinion to the contrary.  

In finding that service connection is not warranted for a 
back disability, the Board notes that degenerative changes or 
arthritis of the lumbosacral spine was not diagnosed until 
decades post-service.  As a result, presumptive service 
connection for arthritis of the lumbosacral spine is not 
warranted.  38 C.F.R. §§ 3.307, 3.309.  

The Board recognizes the assertions by the veteran and her 
husband that she incurred her current back disability by 
driving a jeep during active duty.  However, as laypersons, 
they are not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, supra.  As a result, their own assertions do not 
constitute competent medical evidence that her currently 
diagnosed low back condition (degenerative joint disease) is 
related to her active service or her driving of a jeep during 
service.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for a back disability is 
denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


